1
                                                                             JS-6
2
3
4
5
6
7
8
                           UNITED STATES DISTRICT COURT
9
           CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
10
11
   EDMOND E. ASLAN and EILEEN                    CASE NO. 2:16-cv-02574-AB SS
12 MICHAELIAN,
                                                 [PROPOSED] FINAL JUDGMENT
13                Plaintiffs,                    ON SPECIAL VERDICT
14         v.
15 FERRARI NORTH AMERICA, INC., a
   Delaware corporation, ZF TRW
16 Automotive Holding Corporation, a
   Michigan Corporation, and DOES 1-
17 100, inclusive,
18                Defendants.
19
20
           This action came on regularly for trial on April 16, 2019, in Courtroom 7B of
21
     the above-entitled court, the Honorable André Birotte Jr. presiding. Plaintiffs
22
     EDMOND E. ASLAN and EILEEN MICHAELIAN appeared by and through their
23
     counsel of record, Moses Lebovits and Parham Nikfarjam of Daniels, Fine, Israel,
24
     Schonbuch & Lebovits, LLP. Defendant FERRARI NORTH AMERICA, INC.
25
     appeared by and through its counsel of record, James J. Yukevich, Cristina M.
26
     Ciminelli, and Jeffrey W. Caligiuri of Yukevich | Cavanaugh.
27
           A jury of eight persons was regularly impaneled and sworn. Witnesses were
28
1 sworn and testified, and documentary and physical evidence was introduced and
2 received into evidence. After hearing the evidence and arguments of counsel, the
3 jury was duly instructed by the Court and the case was submitted to the jury with
4 directions to return a verdict on special issues. The jury deliberated and thereafter
5 returned the following special verdict in favor of defendant on April 24, 2019:
6
7                               SPECIAL VERDICT FORM
8        We, the jury, answer the questions submitted to us as follows:
9
10 1.    Did the seatbelt in the 2002 Ferrari 360 Spider fail to perform as safely as
11       an ordinary consumer would have expected when used or misused in an
12       intended or reasonably foreseeable way?
13                   Yes          X     No
14       If your answer to Question 1 is yes, then answer Question 2. If your answer
15       is no, stop here, answer no further questions, and have the presiding juror sign
16       and date this form.
17
18 2.    Was the seatbelt’s design in the 2002 Ferrari 360 Spider a substantial
19       factor in causing harm to Edmond Asian?
20                   Yes               No
21       If your answer to Question 1 is yes, then answer Question 2. If your answer
22       is no, stop here, answer no further questions, and have the presiding juror sign
23       and date this form.
24
25 3.    What are Edmond Asian’s total damages? Do not reduce the damages
26       based on the fault, if any, of Edmond Asian
27              a.    Past economic loss
28                             Past medical expenses                $___________

                                              2
1             b.     Past noneconomic loss, including physical
2                    pain and suffering                          $___________
3             d.     Future economic loss, including
4                    physical pain and suffering                 $___________
5
6                    TOTAL:                                      $___________
7       If Edmond Aslan has proved any damages, answer Question 4. If Edmond
8       Aslan has not proved any damages, then skip Question 4 through Question 8,
9       and answer Question 9.
10
11 4.   Was Edmond Aslan negligent?
12                   Yes            No
13      If your answer to Question 4 is yes, then answer question 5. If you answered
14      no, then skip Question 5 and Question 6, and answer Question 7.
15
16 5.   Was Edmond Asian’s negligence a substantial factor in causing his
17      harm?
18                   Yes            No
19      If your answer to Question 5 is yes, then answer Question 6. If you answered
20      no, then skip Question 6, and answer Question 7.
21
22 6.   What percentage of responsibility for Edmond Asian’s harm do you
23      assign to:
24            FERRARI NORTH AMERICA:                             %
25            EDMOND ASLAN:                                      %
26            TOTAL (total must equal 100%):               100 %
27      If you answered Question 6, proceed to answer Question 7.
28

                                           3
 1 7.      Did Edmond Aslan fail to mitigate damages?
 2                     Yes                No
 3         If your answer to Question 7 is yes, then answer Question 8. If you answered
 4         no, skip Question 8, and answer Question 9.
 5
 6 8.      How much (number) should Edmond Aslan’s damages be reduced due to
 7         his failure to mitigate damages?                           $___________
 8         If you answered question 8, proceed to answer Question 9.
 9
10 9.      Did Eileen Michaelian sustain a loss of her husband’s companionship and
11         service as a result of the injury to Edmond Aslan?
12                     Yes                No
13         If your answer to Question 9 is yes, then answer Question 10. If you
14         answered no, then stop here, answer no further questions and have the
15         presiding juror sign and date this form.
16
17 10.     What are Eileen Michaelian’s damages for loss of her husband’s love,
18         companionship, comfort, care, assistance, protection, affection, society,
19         moral support, and enjoyment of sexual relations?          $___________
20         Have the presiding juror sign and date this form.
21
22         Signed:      REDACTED               Date:      April 24, 2019
23                      Presiding Juror
24         After the verdict form has been signed, notify the clerk that you are ready to
25 present your verdict in the courtroom.
26 / / /
27 / / /
28 / / /

                                                 4
 1          Therefore, by reason of this special verdict, IT IS HEREBY ORDERED,
 2 ADJUDGED, AND DECREED that:
 3          1.   Judgment is entered in favor of Defendant FERRARI NORTH
 4 AMERICA, INC. on Plaintiff EDMOND E. ASLAN’s design defect claim and
 5 Plaintiff EILEEN MICHAELIAN’s loss of consortium claim.
 6          2.   Plaintiffs EDMOND E. ASLAN and EILEEN MICHAELIAN shall
 7 take nothing against Defendant FERRARI NORTH AMERICA, INC.
 8          3.   Defendant FERRARI NORTH AMERICA, INC. shall recover from
 9 Plaintiffs EDMOND E. ASLAN AND EILEEN MICHAELIAN their costs of suit
10 incurred herein to an award of $ ______________, to be taxed by the Clerk of
11 Court.
12
13          IT IS SO ORDERED. JUDGMENT IS DEEMED ENTERED AS OF
14 THE DATE SET FORTH BELOW.
15
16 DATED: May 15, 2019
17
18
                                         Hon. André Birotte Jr.
19
                                         United States District Court Judge
20
21
22
23
24
25
26
27
28

                                            5
